DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction requirement filed on June 21, 2022 have been received and entered. Claims 1-9, 15-22 and 23 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims 1-9 (group I) in the reply filed on June 21, 2022 is acknowledged.
Claims 15-22 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 21, 2022.
Claims 1-9 are under consideration. 
Priority
Instant application claims priority from US provisional application no 62/697,895 filed on 07/13/2018
Claim Objections
Claim 1 is objected to because of the following informalities:  In the instant case, claim 1 recite a toparchical error in line 3. The phrase “incudes” should be replaced with –includes--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Szepesi et al (Stem Cells and Development, 2015, 24 (2), 244-252 and supplementary material).
Claims are directed to a method for identifying and enriching a population of endothelial stem cells, comprising the steps of: contacting a population of cells that includes endothelial stem cells with an agent that selectively binds to the cell surface marker ABCG2+; and recovering at least a portion of endothelial stem cells that bind to the agent.
Claims interpretation: Claims as recited is broadly require two active steps of contacting any population of cells that includes uncharacterized endothelial stem cells with an agent (antibody) that binds to ABCG2, and recovering at least one uncharacterized endothelial stem cell that binds to ABCG2. The claims recite any starting population of cell derived from any species that includes uncharacterized endothelial stem cells that binds with ABCG antibody, and recovering a population of cells that is enriched for ABCG2 positive cells that includes at least one uncharacterized endothelial stem cell. 
With respect to claims 1-2, 5-6, Szepesi et al teach a method comprising the step of contacting a population of periodontal ligament stem cells (PSLSC cells) that includes cells that express endothelial progenitor cell markers (CD146 and CD106) in 4 to 62% of cells (see page 246, col. 1, last para. to col. 2, para. 1 and supplementary data S2) that selectively binds with 5D3 monoclonal ABCG2 antibody (see page 245, col. 2, para. 1) and isolating a population of cells that express high level of ABCG2 and a population of cells that express low level of ABCG2 (see 247, col. 2, para. 3). The dye extrusion studies show the high-ABCG2-expressing cells corresponded to a higher level of the SP population (Supplementary Fig. S8A) and the mRNA expression level of ABCG2 is in accordance with the flow cytometer measurements (Supplementary Fig. S8B). It is further disclosed that resulting population of ABCG2high SP cell has ability to differentiate into endothelial cells (see page 251, col. 1, para. 7) that is enriched from the mixed population of PSLSC cells (limitation of claims 5-6).
Regarding claim 7, Szepesi et al teach culturing the ABCG2+ population of cells are capable of differentiating into endothelial cells that exhibits express the ABCG2+ surface marker, in vitro for 15 passages (see page 247, col. 2, para. 3).
Accordingly, Szepesi et al anticipates claims 1-2, 5-7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Szepesi et al (Stem Cells and Development, 2015, 24 (2), 244-252 and supplementary material), Sorting Out Cell Sorting: Flow Cytometry, Magnetic Beads or Microchips?  (https://www.biocompare.com/Editorial-Articles/126327-Cell-Sorting/ 01/2013) and Alt et al (Experimental Hematology 2009; 37:294–301).
Claims interpretation: Claims as recited is broadly require two active steps of contacting any population of cells that includes uncharacterized endothelial stem cells with an agent (antibody) that binds to ABCG2, and recovering at least one uncharacterized endothelial stem cell that binds to ABCG2. The claims recite any starting population of cell derived from any species that includes uncharacterized endothelial stem cells that binds with ABCG antibody, and recovering a population of cells that is enriched for ABCG2 positive cells that includes at least one uncharacterized endothelial stem cell. 
With respect to claim 1, Szepesi et al teach a method comprising the step of contacting a population of periodontal ligament stem cells (PSLSC cells) that includes cells that express endothelial progenitor cell markers (CD146 and CD106) in 4 to 62% (see page 246, col. 1, last para. to col. 2, para. 1 and supplementary data S2) with 5D3 monoclonal ABCG2 antibody (see page 245, col. 2, para. 1) and isolating a population of cells that express high level of ABCG2 and a population of cells that express low level of ABCG2 (see 247, col. 2, para. 3). It is further disclosed that resulting population of ABCG2high SP cell has ability to differentiate into endothelial cells (see page 251, col. 1, para. 7) that is enriched from the mixed population of PSLSC cells. While Szepesi et al teaches isolating a population of cells that express high level of ABCG2 using FACS cell sorter but differs from claimed method by not using an anti ABCG2 antibody linked to magnetic beads.
However before effective filing date of instant application, it is generally known that cell sorting is commonly used to separate cells into different populations by flow cytometry and magnetic bead separation. Bio compare article teaches that the method can be used either to retain cells of interest or to pull out unwanted cells, leaving behind a purer sample of your cells of interest. It is further disclosed that sorting cells using magnetic beads is appropriate when separating is desired according to only one separation criterion or characteristic (see online Bio compare article). The combination of reference differs from claimed invention by not isolating ABCG2 positive cell using magnetic beads.
Alt et al cure the deficiency by teaching enrichment of ABCG2 positive cells using magnetic beads (see figure 3C, D, page 296, col. 1, para. 3).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of Szepesi et al. Biocompare and Alt to use enrich ABCG2 positive cells from the population of cell that includes EPC as disclosed in Szepesi, in order to enrich and culture ABCG2 positive cells containing at least one EPC capable of differentiating into endothelial cells, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so as prior art recognized that cell sorting is commonly used to separate cells into different populations by flow cytometry or magnetic bead separation. One of skill in the art would have been expected to have a reasonable expectation of success in enriching ABCG2 positive cells using magnetic beads because prior art teaches the successful enrichment of ABCG2 positive cells from a population of cells using antibody coated magnetic beads. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1-2, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (PLoS Biology, 2012, 10, 10, e1001407, 1-16), Wang et al (International Journal of Cardiology 227 (2017) 378–386) as evidenced by Higashikuni et al (Arterioscler Thromb Vasc Biol. 2010;30:2128-2135) and Szepesi et al (Stem Cells and Development, 2015, 24 (2), 244-252.
Claims interpretation: Claims as recited is broadly require two active steps of contacting any population of cells that includes uncharacterized endothelial stem cells with an agent (antibody) that binds to ABCG2, and recovering at least one uncharacterized endothelial stem cell that binds to ABCG2. 
With respect to claim 1, Fang et al teach a method of a colony forming vascular endothelial cells, said method comprising contacting a population of cell comprising at least one endothelial stem cell derived from lung vasculature with endothelial cell specific marker such as CD31, CD105 and CD117 and Sca-1 (a stem cell marker) using FACS (see page 3, col. 1, para. 1). Fang further teaches isolating CD117+ EC population that encloses the progenitor ECs responsible for the clonal expansion. It is further disclosed that the isolated lin-CD31+ CD105+ Sca1+ CD117+ cells were found to be highly immunoreactive for various established endothelial-cell markers including VE-cadherin (CD144), vascular cell adhesion molecule 1 (VCAM-1, CD106), VEGFR-2, VEGFR-1, CD104 (integrin beta 4), CD34 (see page 3, col. 2, para. 2). It is further disclosed that CD117+ EC subpopulation is enriched in culture for endothelial stem and progenitor cells capable of creating blood vessels in adults (see page 5, col. 2, para. 3).
 Fang et al differs from claimed invention by not disclosing using an agent that selectively binds to ABCG2 to isolate at least one EPC that binds to ABCG2. 
Before the effective filing date of instant application, it was generally known that side population cells isolated from adult mammalian tissues and organs, including heart, are enriched for stem/progenitor cell activity. Wang et al teach contacting a population of cells containing SCA+1 /CD31+ cells expressed markers for stem cells and endothelial cells (see fig. 1D). It is further disclosed that SCA1+/CD31+ cells as in Fang also express ABCG2 (see table 1). Wang et al teach SCA1+/CD31+ CSP cells are found to be distributed within blood vessels that differentiate into endothelial cells, but not cardiomyocytes (see page 385, col. 1, last para.). This is supported by Higashikuni who reported CRP1/ABCG2 was mainly expressed in endothelial cells of microvessels in the heart (see figure 1B) and essential for survival of vascular endothelial cells. The combination of references differs from claimed invention by not disclosing sorting cells using ABCG2 antibody. 
Szepesi et al teach a method comprising the step of contacting a population of cells that includes cells that express endothelial progenitor cell markers (CD146 and CD106) in 4 to 62% of said cells (see page 246, col. 1, last para. to col. 2, para. 1 and supplementary data S2) with 5D3 monoclonal ABCG2 antibody (see page 245, col. 2, para. 1) and isolating a population of cells that express high level of ABCG2 and a population of cells that express low level of ABCG2 (see 247, col. 2, para. 3). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the method of contacting the cell population containing SCA1+/CD31+ EPC as disclosed in Fang with ABCG2 antibody to recover an enriched population of EPC that express ABCG2 as disclosed by Wang and Higashikuni,  in the method of enriching a population of endothelial stem cell, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so SCA+1 /CD31+ cells expressed markers for stem cells and endothelial cells (see fig. 1D) and also express ABCG2 (see Wang and Higashikuni). One of skill in the art would have been expected to have a reasonable expectation of success in enriching a population of endothelial stem cells by sorting cells for ABCG2 antibody because the art teaches successful detection of ABCG2 expression in SCA1+/CD31+ endothelial stem cells. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (PLoS Biology, 2012, 10, 10, e1001407, 1-16), Wang et al (International Journal of Cardiology 227 (2017) 378–386) as evidenced by Higashikuni et al (Arterioscler Thromb Vasc Biol. 2010;30:2128-2135), Szepesi et al (Stem Cells and Development, 2015, 24 (2), 244-252 as applied above for claim 1 and further in view of Ingram et al (Blood 2004, 104(11), 2612)/Levenberg et al (US20090169521. Dated 7/2/2009).
The teaching of Fang, Wang, Higashikuni and Szepesi have been described above and relied in same manner. The combination of reference differs from claimed invention by not disclosing EC is derived from mouse or human umbilical vein. 
Likewise, Levenberg et al teach endothelial cells could be derived from human or mouse umbilical vein endothelial cells (see claims 40,43 of 521, para. 86), while Ingram reported presence of high proliferation potential EPCs in the umbilical vessel (see abstract).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the method of Fang, Wang and Szepesi to  enrich SCA1+/CD31+ ABCG2+ EPC from a population of cells derived from human or mouse umbilical vein as disclosed by Ingram/Levenberg,  in the method of enriching a population of endothelial stem cell, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art suggested that presence of high proliferation potential EPCs in the umbilical vessel. One of skill in the art would have been expected to have a reasonable expectation of success in enriching a population of endothelial stem cells by sorting a population of cells from umbilical vein using ABCG2 antibody because art teaches successful detection of ABCG2 expression in SCA1+/CD31+ endothelial stem cells. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maher et al (Am J Physiol Heart Circ Physiol 306: H1610-H1618) teaches ABCG2 is expressed by various lineage-specific stem cells in different tissues and Abcg2-expressing EC have been shown to contribute to vessel regeneration after vascular injuries. It is further disclosed that knock-out of Abcg2 leads to compromised vessel growth upon injuries.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/Primary Examiner, Art Unit 1632